USDC IN/ND case 2:21-cv-00089-JTM-JEM document 4 filed 02/05/21 page 1 of 3
                          45C01-2102-CT-000148                             Filed: 2/5/2021 3:10 PM
                                                                                              Clerk
                               Lake Circuit Court                             Lake County, Indiana




                                                    45C01-2102-CT-000148
USDC IN/ND case 2:21-cv-00089-JTM-JEM document 4 filed 02/05/21 page 2 of 3
USDC IN/ND case 2:21-cv-00089-JTM-JEM document 4 filed 02/05/21 page 3 of 3
